Exhibit 10.20

GARRETT MOTION INC.

 

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

 

Eligible Directors (as defined below) on the board of directors (the “Board”) of
Garrett Motion Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Program
(this “Program”).  The cash and equity compensation described in this Program
shall be paid or be made, as applicable, automatically as set forth herein and
without further action of the Board, to each member of the Board who is not an
employee of the Company or any of its parents, affiliates or subsidiaries (each,
an “Eligible Director”).

This Program shall remain in effect until it is revised or rescinded by further
action of the Board.  This Program may be amended, modified or terminated by the
Board at any time in its sole discretion. No Eligible Director shall have any
rights hereunder, except with respect to equity awards granted pursuant to
Section 2 of this Program.  

1.Cash Compensation.  The annual cash retainers described below shall be earned
on a quarterly basis based on a calendar quarter and shall be paid by the
Company in arrears on or about the first business day of January, April, July
and October.

Board Service

 

Annual Retainer:

$80,000

Independent Chairman:

$100,000

Committee Service

 

Committee Chair Annual Retainer:

 

Audit

$20,000

Compensation

$15,000

Nominating and Governance

$15,000

Other

$10,000

Committee Member Annual Retainer:

 

Audit

$10,000

Compensation

$7,500

Nominating and Governance

$5,000

Other

$5,000

 

2.Equity Compensation.  

a.General.  Eligible Directors shall be granted the equity awards described
below.  The awards described below shall be granted under and shall be subject
to the terms and provisions of the 2018 Stock Plan for Non-Employee Directors of
Garrett Motion Inc. (such plan, as may be amended from time to time, the “Equity
Plan”) and may be granted subject to the execution and delivery of

1

 

US-DOCS\111389934.1

--------------------------------------------------------------------------------

award agreements, including attached exhibits, in substantially the forms
approved by the Board prior to or in connection with such grants.  All
applicable terms of the Equity Plan apply to this Program as if fully set forth
herein, and all grants of equity awards hereby are subject in all respects to
the terms of the Equity Plan.  Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Equity Plan.

b.Annual Awards.  An Eligible Director who is serving on the Board as of the
date of any annual meeting of the Company’s stockholders (the “Annual Meeting”)
and will continue to serve as an Eligible Director immediately following such
meeting shall be automatically granted, on such date of the applicable meeting,
a number of Restricted Stock Units with a target value equal to $120,000 (the
“Target Value”). The Restricted Stock Units described in this Section 2(b) shall
be referred to herein as the “Annual Awards”.  Each Annual Award shall vest in
full on the earlier of (i) the one-year anniversary of the grant date, (ii)
death, (iii) disability, or (iv) the Eligible Director’s removal from the Board
coincident with the occurrence of a Change in Control (such date, the “Vesting
Date”), subject to the Eligible Director continuing in service as an Eligible
Director through the Vesting Date.  The actual number of Restricted Stock Units
granted shall be determined by dividing the Target Value by the Fair Market
Value of the Company common stock on the date of the Annual Meeting.

3.Compensation Limits.  Notwithstanding anything to the contrary in this
Program, all compensation payable under this Program will be subject to any
limits on the maximum amount of non-employee director compensation set forth in
the Equity Plan, as in effect from time to time.

*****

2

 

US-DOCS\111389934.1